* Corpus Juris-Cyc. References; Judgments, 34 C.J., pp. 921, n. 74; 929, n. 1.
We have reconsidered this case on suggestion of error, giving the questions argued a painstaking and careful consideration. After doing so, we are of opinion that the judgment of the lower court was properly affirmed.
The adjudication in the rent case in the circuit court settled only one question, namely, whether there was any rent due. Every other question determined in that case was merely incidental to that one question. That was not a proceeding to determine the value of the improvements made and the length of the lease. Those questions were subordinate to the one main question, whether there was rent due. The doctrine of res judicata does not cover collateral and side issues leading up to the main issue. If that were true, it might occur that many lawsuits would be settled in one action, although not involved in the pleadings of the parties. Only the questions presented by the pleadings in a cause can be adjudicated. Under this principle the accounting had in the circuit court case upon which appellant lays so much stress was a mere collateral question in that case. We think the right result has been reached in this case.
Suggestion of error overruled.